Exhibit Alpha Natural Resources, Inc Subsidiary List Alpha Natural Resources, Inc., DE Corp Alpha Natural Resources, LLC (1), DE LLC Alpha Coal Sales Co., LLC (a/k/a Metcoal Sales; a/k/a Spectrum Laboratories), DE LLC Alpha Natural Resources Capital Corp, DE Corp Alpha Terminal Company, LLC (2), DE LLC Cobra Natural Resources, LLC, DE LLC Esperanza Coal Co., LLC, DE LLC Dickenson-Russell Coal Company, LLC, DE LLC Dickenson-Russell Land and Reserves, LLC, DE LLC Maxxim Rebuild Co., LLC, DE LLC Maxxum Carbon Resources, LLC, DE LLC Alpha Land and Reserves, LLC, DE LLC AMFIRE, LLC, DE LLC AMFIRE Holdings, Inc., DE Corp Alpha Natural Resources Services, LLC (3), DE LLC Maxxim Shared Services, LLC, DE LLC AMFIRE WV, L.P. (4),DE LP Brooks Run Mining Company, LLC (5),DE LLC Kingwood Mining Company, LLC (6), DE LLC AMFIRE Mining Company, LLC (7), DE LLC Enterprise Mining Company, LLC, DE LLC Enterprise Land and Reserves, Inc., FL Corp Riverside Energy Company, LLC, WV LLC Solomons Mining Company, WV Corp Black Dog Coal Corp., VA Corp Paramont Coal Company Virginia, LLC, DE LLC McDowell-Wyoming Coal Company, LLC, DE LLC Herndon Processing Company, LLC, WV LLC Kepler Processing Company, LLC, WV LLC Litwar Processing Company, LLC, WV LLC Palladian Holdings, LLC, DE LLC Palladian Lime, LLC, DE LLC Premium Energy, LLC (8),DE LLC Buchanan Energy Company, LLC, VA LLC Callaway Land and Reserves, LLC, DE LLC Nicewonder Contracting, Inc., WV Corp Twin Star Mining, Inc., WV Corp Virginia Energy Company, LLC (a/k/a Alpha Virginia Energy Company, LLC), DE LLC White Flame Energy, Inc., WV Corp 1 Alpha Natural Resources, LLC owns a 24.5% interest in Excelven Pty Ltd 2 Alpha Terminal Company, LLC owns a 40.6% interest in Dominion Terminal Associates 3 Alpha Natural Resources, LLC, 99% and AMFIRE Holdings, Inc., 1% 4 AMFIRE, LLC, 99% LP; AMFIRE Holdings, Inc., 1% GP 5 AMFIRE, LLC, 99% and AMFIRE WV, L.P., 1%, Members 6 AMFIRE, LLC, 99% and AMFIRE WV, L.P., 1%, Members 7 AMFIRE, LLC, 99% and AMFIRE WV, L.P., 1%, Members 8 Premium Energy, LLC owns a 33.33% interest in Twisted Gun, LLC
